DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 09/28/2020; claim(s) 1 - 20 is/are pending, the claims 1 & 8 are in independent form.
This application is a Continuation of PCT International Application No. PCT/JP2019/005062 filed on February 13, 2019, which claims priority under 35 U.S.C. §119(a) to Patent Application No. 2018-064372 filed in Japan on March 29, 2018.
The amendment to the specification received on 09/28/2020 is acceptable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
In claims 1 -20:
“a failure determination unit”: described in para. 0132 as a computing unit having a CPU and/or a storage and/or a comparator.
“an operation limiting unit”: described as a CPU with the item 37.
In claims 1, 3- 8, & 10- 12:
“a power source quality improvement unit (2, 8)”: described as one or more of “PWM converter” or “active filter device” or “phase modifying device”
In claims 8-12:
“a harmonic generation unit”: described as inverter device by the item 6 and ¶57.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the full scope of the last limitation, see in lines 8- 15, is confusing/not clear about clarifying what is covered and what is not covered or the portion of the limitation can be interpreted in multiple different ways. Specifically, the limitation recites “an operation limiting unit (37A, 37B, 37, 75, 95A, 95B) that limits an operation of the load apparatus (70A, 70B, 7, 70, 9A, 9B) so that when the failure determination unit (4, 41) determines that the power source quality improvement unit (2, 8) has failed, any one of…quality improvement unit (2, 8)”. Here, it is not clear whether the claim element of lines 11- 15 (i.e., “any one of…quality improvement unit (2, 8)”) means to define the “has failed” condition for the “power source quality improvement unit” or one or more of these (“the power-source electric power, a power-source current, and a power-source harmonic becomes less than or equal to a 
For the examining purpose, when the operation limiting unit limits an operation of the load apparatus, one of the condition out of “one of the power-source electric power, a power-source current, and a power-source harmonic becomes less than or equal to a maximum value of a corresponding one” will occur. The “has failed” can be any type (not limited to those described in dependent claims 4- 6) of the faults that may be experienced at the “power source quality improvement unit”.
Claim 8 is also rejected for the similar reasons as claim 1.
Claims depended on rejected claims are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 3, 7- 9, & 13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kawashima et al. [Kawashima] (US 5,793,623 A).
Regarding claim 1, Kawashima teaches a power source quality management system comprising: (fig. 1,“As shown in FIG. 1, an air conditioning device”);
a power compressor 6”] that operates in response to a power source electric power being supplied thereto from a power source (1) [power source 1] (Fig. 1, Col. 20, lines 15-20);
	 a power source quality improvement unit (2, 8) [“an active filter 5 as a power source system” wherein this filter 5 “is provided for improving a harmonic suppression and a power factor” and/or “switching control section 12 controls an output voltage from the active filter”. Please note, the dependent claim 2 clarifies the improvement unit can be either active filter or PWM converter or a phase modifying device] that is connected to the power source (1) and improves a quality of the power source (1) (Fig. 1, Col. 20, lines 35 - 50); 
	a failure determination unit (4, 41) [“state detecting section 12c detects if an abnormality has occurred in the active filter 5 based on the output voltage detected by the output voltage detecting section 8”] that determines a presence or absence of a failure of the power source quality improvement unit (2, 8) (Col. 21, lines 15- 25, Col. 24, lines 49- 57); and 
	an operation limiting unit (37A, 37B, 37, 75, 95A, 95B) [“microcomputer 14”, fig. 1] that limits [“On the other hand. if an abnormality has occurred…a power is not supplied to the normal driving section 12a” which causes to limit the operation of the compressor 6] an operation of the load apparatus (70A, 70B, 7, 70, 9A, 9B) so that when the failure determination unit (4, 41) determines that the power source quality improvement unit (2, 8) has failed [“microcomputer 14 determines that the inverter circuit 4 is in the abnormal state”], any one of the power-source electric power, a power-source current and a power-source harmonic becomes [“application voltage to the power compressor 6 becomes short”],  less than or equal to a maximum value of a corresponding one of the power-source electric power, the power-source current, and the power-source harmonic, the maximum value being obtained when no failure has occurred in the power source quality improvement unit (2, 8) (Col. 21, lines 17- 25, Col. 22, lines 20- 28, Col. 23, lines 25- 50, Col. 24, ln 1- 20). 

Col. 21, lines,35- 40:

The microcomputer 14 stops the inverter circuit 4 upon detecting the occurrence of abnormality in the active filter 5 by the state detecting section 12c. Further, the microcomputer 14 determines that the power compressor 6 is in the stop state or an abnormality has occurred in the inverter circuit 4 when a detected voltage by the output voltage detecting section 8 exceeds a predetermined value, and is further raised above a predetermined voltage value and stops the active filter 5

Col.22, lines 19- 40: On the other hand, if an abnormality has occurred which cause the power supply to the switching control section 12 to stop, the photocoupler 13a is set in its OFF position. As a result, the high level signal is inputted to the port S of the microcomputer 14. Even when the switching control section 12 is in the normal state, if an abnormality in the active filter 5 is detected by the state detecting section 12c, the photocoupler 13a is set in the OFF position, and a high level signal is inputted to the port S.

In response to the signal of the high level inputted to the port S, the microcomputer 14 determines that an abnormality has occurred in at least one of the active filter 5 and the switching control section 12, and transmits a low level OFF signal from the port T. Then, the photocoupler 13b is turned OFF by an OFF signal, and a power is not supplied to the normal driving section 12a from the power source 17. As a result, the normal driving section 12a is set in an inoperable state

Col. 23, lines 25- 32, By stopping the supply of the power, for example, when an abnormality occurs in the active filter 5 or the switching control section 12, the photocouplers 13a and 13b are turned OFF in the interface section 13. Thus, the active filter 5 is stopped driving, and the application voltage to the power compressor 6 becomes short, thereby presenting the problem that the power compressor 6 is easily locked, or may even stop operating.

Regarding claim 2, Kawashima further teaches the power source quality management system according to Claim 1, wherein the power source quality improvement unit (2, 8) is any one of a PWM converter device [switching device 12], an active filter device (2) [active filter 5], and a phase modifying device (8) (Fig. 1).

Regarding claim 3, Kawashima further teaches the power source quality management system according to Claim 1, whereinAttorney Docket No: 4633-0731PUS1 - 46 - the load apparatus (70A. 70B. 7. 70. 9A. 9B) is any one of an air conditioning apparatus (70A, 70B, 70), an elevator (9A, 9B), and a lighting device (7) (Col. 6, lines, 34- 36, “FIG. 1 is a schematic circuit diagram depicting the structure of an air conditioner in accordance with the first embodiment of the present invention”).

Regarding claim 7, Kawashima further teaches the power source quality management system according to Claim 1, whereinAttorney Docket No: 4633-0731PUS1 - 47 - the power source quality improvement unit (2) is incorporated in the load apparatus [the entire system of fig. 1 is an air conditioning device type of the load. The active filter is incorporated as part of the air conditioner. Thus, the entire system of fig. 1 can be called a load and in this case the filter is incorporated in the system of the Air conditioner] (70A, 70B, 7, 70, 9A, 9B) (Col. 9, lines, 57-68).

Regarding claim 8, the rejection of claim 1 is incorporated. Thus, in summary, Kawashima further teaches an air conditioning apparatus [“FIG. 1 an air conditioning device”] comprising: (fig. 1, Col. 19,  lines 55- -60);
inverter circuit 4” because the spec in page 12 states inverter device (6) as an example harmonic generation unit] from which a power-source harmonic is generated, the harmonic generation unit (3, 6) being connected to a power source (1) [“commercial power source 1”] and supplied with a power-source electric power from the power source (1) (fig. 1, Col. 20, lines 1- 15);
 a power source quality improvement unit (2, 5) [“the switching control section 12” that can be a PWM converter to control the pulse provided to the transistor 43] that is connected in parallel [the switching control section 12 and the inverter 4 are parallel with respect to power source 1 as shown in fig. 1] with the harmonic generation unit (3, 6) with respect to the power source (1) and improves a quality of the power source (1) (Fig. 1, Col.20, lines 45- 55);
 a failure determination unit (4, 42, 48, 48a) [“state detecting section 12c” which “may be actuated by a separately provided power source from the microcomputer 14”] that determines a presence or absence of a failure of the power source quality improvement unit (2, 5) (Col. 24, lines 50-55, fig. 1); and
an operation limiting unit (37) [microcomputer 14] that limits [“The microcomputer 14 stops the inverter circuit 4 upon detecting the abnormal state or the stop state of the active filter 5 or the switching control section 12. As a result, the power compressor 6 can be prevented from being locked due to the shortage of the application voltage”] an operation of the harmonic generation unit (3, 6) so that when the failure determination unit (4, 42, 48, 48a) determines that the power source quality improvement unit (2, 5) has failed [“an abnormality has occurred in at least one of the active filter 5 and the switching control section 12”], any one of the 

Regarding claim 9, Kawashima further teaches the air conditioning apparatus according to Claim 8, wherein the power source quality improvement unit (2, 5) is any one of an active filter (2) and a PWM converter (5) [switching unit 12] (Fig. 1).

Regarding claim 13, Kawashima further teaches the he power source quality management system according to claim 2, wherein the load apparatus (70A, 70B, 7, 70. 9A, 9B) is any one of an air conditioning apparatus (70A. 70B, 70), an elevator (9A. 9B), and a lighting device (7) (Fig. 1 is a AC system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 10, & 14- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Miyazawa et al. (JP02016067079A, Pub. Date: April 28, 2016). The JP patent document and machine translation thereof is attached along with this Office Action.

Regarding claim 4, Kawashima teaches of determining the power source quality improvement unit has failed but does state its determining of failed condition is by using the technique of (i.e., “when a power-source power factor of the power source (1) is lower than a first predetermined value”) as claimed in claim 4.
Miyazawa teaches a controller capable of discriminating whether an abnormality occurs in a power element [“motor”] or not. Specifically, Miyazawa teaches the power element has failed can be concluded when a power-source power factor of the power source (1) is lower [“when a power factor angle or exceeds an upper limit threshold and the power factor angle or is below a lower limit threshold” and “step S13, and it is determined that the motor 10 has an abnormality”] than a first predetermined value (Abstract, see following outlined lines from machine translation).

Miyazawa teaches:

The power factor deviation calculating unit 30e calculates a power factor deviation Δξ that is a deviation between the target power factor angle ξ * output from the power factor angle setting unit 30c and the power factor angle ξr output from the phase difference calculating unit 30a. Do. Specifically, the power factor deviation Δξ is calculated by subtracting the power factor angle ξr from the target power factor angle ξ *.

If it is determined in step S11 that the power factor angle ξ r is less than or equal to the upper limit threshold ξ Hi and is less than or equal to the lower limit threshold 進 み Lo, the process proceeds to step S12 to determine that the motor 10 is normal. On the other hand, when an affirmative determination is made in step S10, the process proceeds to step S13, and it is determined that the motor 10 has an abnormality. Then, a fail signal FL is output to the sine wave calculation unit 30i

Therefore, in the above invention, when the current phase is changed to the advance side in the monotonous change region, the upper limit threshold used for abnormality determination is previously adapted based on the normalized ratio parameter corresponding to the current phase at which the motor abnormality occurred. Do.
Further, when the current phase is changed to the retard side in the monotonous change region, the lower limit threshold used for the abnormality determination is previously adapted based on the normalized ratio parameter corresponding to the current phase in which the abnormality of the motor has occurred. By using the upper limit and lower limit thresholds thus adapted, it is possible to determine that an abnormality has occurred in the motor at the time of sensorless control after activation by the abnormality determination means.

The failure determination unit 30 j determines whether the motor 10 is abnormal based on the power factor angle ξr, the command rotational speed ω *, and the estimated torque Trq output from the phase difference calculation unit 30 a. I do. When it is determined that an abnormality has occurred, the fail determination unit 30j instructs the sine wave calculation unit 30i to stop the generation of the operation signals gup to gwn by outputting the fail signal FL. Thereby, the motor 10 is stopped. 

Furthermore, according to the present embodiment, the failure determination unit 30j determines abnormality of the motor 10 at substantially the same timing as the timing at which the power factor angle ξr output from the phase difference calculation unit during steady operation of the motor 10 but also during transient operation if phase difference control is being performed. 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Miyazawa and Kawashima because they both are related to determining faulty condition occurring in multi-phase power elements and (2) modify the system of Kawashima to use the technique of Miyazawa (i.e., check for whether the power-source power factor is less than a threshold) to conform that power source quality improvement unit (the phase control portion of the system of fig. 1) has failed after the startup once the motor 6/inverter 4 is stopped. Doing so the faulty condition of the power source quality unit of Kawashima can be conformed using additional technique (comparing the monitored power factor with standard value) thereby increasing the reliability of concluding of presence of the failed condition.
	
	Regarding claims 10 & 14-16, Kawashima in view of Miyazawa teaches inventions of these claims for the similar reasons as in claim 4.

	Claim(s) 5, 11, & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Kusube (JP2010193646A, Pub. Date: 2010-09-02). The JP patent document and machine translation thereof is attached along with this Office Action.
Regarding claim 5, while Kawashima teaches determining the failure of the power quality improvement unit (i.e., active filter) utilized to suppress higher harmonic current from a power source (Col. 1, lines 4- 6), it still does not teach such determination is when the power-source harmonic is greater than a second predetermined value. 
	Kusube is directed to using a harmonic countermeasure device 3 for compensating harmonics related to a commercial power supply 1 (Abstract). Specifically, Kusube teaches the failure determination unit (4, 41) determines that the power source quality improvement unit (2) has failed when the power-source harmonic is greater than a second predetermined value (Abstract, [0019-0023]).
	Kusube teaches:

PROBLEM TO BE SOLVED: To obtain an inverter device capable of suppressing an increase in cost, to obtain a refrigeration cycle device mounted with this inverter device, to obtain an inverter device capable of preventing the failure in harmonic countermeasure equipment from being erroneously detected, and to obtain the refrigeration cycle device mounted with this inverter device, when the harmonic countermeasure equipment is provided. 

   SOLUTION: The inverter device 2 in which the harmonic countermeasure equipment 3 is connected to power supply wiring 10 from a commercial power supply 1, there are provided with at least a harmonic countermeasure equipment failure detection means 23 that detects the failure in the harmonic countermeasure equipment 3 based on a current flowing through the power supply wiring 10, and a control unit that detects the failure in the harmonic countermeasure equipment 3 without communicating with the harmonic countermeasure equipment 3. 

 However, the signal wiring for connecting the control unit of the inverter device and the harmonic countermeasure device becomes long depending on the mounting position of the harmonic countermeasure device. For this reason, there has been a problem in that the installation of harmonic countermeasure devices is costly. Moreover, noise may be superimposed on the signal wiring that connects the control unit of the inverter device and the harmonic countermeasure device. For this reason, there was a problem that the control unit of the inverter device erroneously detected an abnormality of the harmonic countermeasure device due to the influence of noise superimposed on the signal wiring

[0019] The harmonic component calculated by the harmonic component calculation means 22 is sent to the harmonic countermeasure device abnormality detection means 23. The harmonic countermeasure device abnormality detection means 23 compares the value of the harmonic component with a predetermined threshold (hereinafter referred to as a first threshold). And when the value of a harmonic component is larger than a 1st threshold value, the harmonic countermeasure apparatus abnormality detection means 23 judges that the harmonic countermeasure apparatus 3 is in an abnormal state. That is, the harmonic countermeasure device abnormality detection means 23 detects an abnormality of the harmonic countermeasure device 3.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kusube and Kawashima because they both are related to using a harmonic suppression based power quality improvement unit in a power management system and (2) use the technique of Kusube to determine whether the active filter of the Kawashima is in failed state or is in normal state. Doing so erroneous detection of failed condition due to influence of superimposed noise with the signal wiring can be suppressed (Kusube, [004, 006]). Furthermore, the technique of Kusube can be used as a backup/conformation method by PHOSITA to conclude that its active filter is not in normal state.
	Regarding claims 11 & 17- 19, Kawashima in view of Kusube teaches inventions of these claims for the similar reasons as in claim 5.

Claim(s) 6, 12, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Kuhara (JP2017085789A, Pub. Date: 2017-05-18). The JP patent document and machine translation thereof is attached along with this Office Action.
Regarding claim 6, although Kawashima teaches of detecting failure of the power source quality improvement unit as discussed above, it does not teach its detecting such failure is based on when the power-source current (Is) from the power source (1) has a waveform different from a waveform of the power-source current (Is) that is obtained in a state where no failure has occurred in the power source quality improvement unit (2) as claimed.
Kuhara is directed to determining failure of the power source quality improvement unit used in a power management system. Specifically, Kuhara teaches a system [system shown in fig. 1, please see the reproduced fig. 1 below] comprising:
a power source quality improvement unit (2, 8) [e.g., converter 2  having a “step-up active filter 10”, analogous to Kawashima’s filter 5 or switching device 5] that is connected to the power source (1) [“AC power supply 4”] and improves a quality of the power source (1 ) and a failure determination unit (4, 41) [“abnormality detecting section 31 also detects the abnormality of the current detected by the current detecting section 27”] that determines a presence or absence of a failure of the power source quality improvement unit (2, 8), wherein the failure determination unit (4, 41) determines that the power source quality improvement unit (2) has failed when the power-source current (Is) from the power source (1) has a waveform different [“result of comparison between the abnormality determining threshold value read from the storing section 30 and the current value of the present current outputted to the rectifying circuit 5 by the AC power source 4”] from a waveform of the power-past current output” stored in storage 30 to set abnormality determination threshold value] where no failure has occurred in the power source quality improvement unit (2) ([0020-0021, 0035]).
Kuhara teaches:
[020] When the boost active filter 10 is operating normally, the storage unit 30 stores an abnormality determination threshold determined based on the effective value of the past current output from the AC power supply 4 to the rectification circuit 5 There. The abnormality determination threshold value is set for various load conditions of the converter (for example, different input voltage / current conditions of the inverter 3 for each of the motors 20 of different specifications) when the motor driving device 1 is operating normally For example, by the abnormality detection unit 31 based on the experiment performed in the above-described manner. It is to be noted that the abnormality determination threshold value is determined by the user based on experiments conducted using measuring instruments such as an oscilloscope for various load conditions of the converter while the motor driving device 1 is operating normally May be used. The abnormality determination threshold value is a threshold value used when the abnormality detection unit 31 determines whether or not the step-up active filter 10 is operating normally. The abnormality determination threshold value includes a first abnormality determination threshold value indicating a current value and a second abnormality determination threshold value indicating a ratio in one cycle of a period of time equal to or less than the first abnormality determination threshold value . Details of the method of determining the abnormality determination threshold value in the present embodiment will be described later.

[0021], The abnormality detecting unit 31 detects abnormality of the inverter 3 with respect to various load conditions of the converter (for example, different input voltage / current conditions of the inverter 3 for each of the motors 20 of different specifications) while the motor driving device 1 is operating normally , And calculates the effective value of the current output from the AC power supply 4 to the rectifier circuit 5. The abnormality detecting section 31 also detects the abnormality of the current detected by the current detecting section 27 on the basis of the result of comparison between the abnormality determining threshold value read from the storing section 30 and the current value of the present current outputted to the rectifying circuit 5 by the AC power source 4 , It is determined whether or not the step-up active filter 10 is operating normally. When it is determined that the step-up active filter 10 is operating normally, the abnormality detecting section 31 causes the operation of the motor driving apparatus 1 to continue. When it is determined that the step-up active filter 10 is not functioning normally, the abnormality detecting section 31 performs processing such as stopping the operation of the motor driving apparatus 1. The abnormality detection unit 31 notifies the outside that the step-up active filter 10 is not operating properly. Details of the determination as to whether or not the step-up active filter 10 performed by the 

    PNG
    media_image1.png
    470
    690
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kuhara and Kawashima because they both are related to determining failure of the power source quality improvement unit of a power system and (2) have the system of Kawashima to use the technique of Kuhara to determine whether its power source quality improvement unit (item 5 and/or switching unit 12) is faulty or not using a simple/easy technique as in Kuhara (Kuhara, [004]). Furthermore, the technique of Kuhara can be used by PHOSITA in the system of Kawashima as a backup/alternate/redundant technique to identify abnormal characteristics of active filter and/or switching unit.
Regarding claim 12 & 20, Kawashima in view of Kuhara teaches invention of these claims for the similar reasons as in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KAWASHIMA et al. (US 20170237334 A1, Pub. Date: August 17, 2017) teaches a power source quality improvement unit (2, 5) [“active filter is a so-called parallel active filter”] that is connected in parallel with the harmonic generation unit (3, 6) with respect to the power source (1) and improves a quality of the power source (1 ) (Abstract, [0064]).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115